Citation Nr: 1533680	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-37 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist neurological disability, to include as secondary to service-connected left wrist disability.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.  

6.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.  

7.  Entitlement to an increased rating for a left ankle disability, currently rated as 10 percent disabling.  

8.  Entitlement to an increased rating for a left wrist disability, currently rated as 10 percent disabling.  

9.  Entitlement to an increased rating for a left shoulder disability, currently rated as 10 percent disabling.  

10.  Entitlement to an initial compensable rating for right knee scars.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, June 2009, and April 2013 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).  In January 2008, the RO in St. Petersburg, Florida, continued 10 percent ratings for a right knee disability and a left ankle disability; increased the ratings for a left knee disability, left wrist disability, and left shoulder disability from 0 percent to 10 percent, all effective July 27, 2007; and granted service connection and assigned a 0 percent rating for right knee scars, effective July 27, 2007.  In June 2009, the St. Petersburg RO denied service connection for a bilateral wrist neurological disability, a lumbar spine disability, and a right ankle disability.  The claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.  In April 2013, the Winston-Salem RO denied service connection for a cervical spine disability and entitlement to a TDIU.    

In April 2004, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he designated North Carolina Department of Veterans Affairs as his representative.  Subsequently, in September 2008, the Veteran submitted another VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he designated Disabled American Veterans as his representative.  Most recently, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated J. Michael Woods as his representative.  Therefore, the Board recognizes the change in representation.    

The Veteran requested a travel board hearing in his August 2009 and January 2010 VA Form 9s.  He was scheduled for a December 2013 travel board hearing.  However, in November 2013 correspondence, the Veteran canceled his hearing request and all future hearing requests.  As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 

The Veteran originally also appealed the issue of entitlement to service connection for depression.  A February 2015 rating decision granted service connection for depressive disorder, effective May 5, 2012.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for depression, and therefore, that issue is no longer before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of entitlement to service connection for a bilateral wrist neurological disability and a lumbar spine disability; entitlement to increased ratings for a right knee disability, left knee disability, left ankle disability, left wrist disability, left shoulder disability, and right knee scars; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a right ankle disability.  

2.  There is no competent and credible evidence establishing that the Veteran currently has a cervical spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In November 2008 and October 2012 letters issued before the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2008 and October 2012 letters further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, Social Security Administration (SSA) records, and the Veteran's statements.  In regard to the right ankle disability and cervical spine disability, there is no medical evidence of current disabilities.  Thus, a VA opinion is not necessary to decide the claims.      

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has right ankle and cervical spine disabilities that are related to his period of service.  

Service treatment records are negative for any complaints, treatment, or diagnoses of any right ankle disability or cervical spine disability.  Post-service VA medical records are negative for any diagnoses or treatment of a right ankle disability and cervical spine disability.  Indeed, during a January 2006 examination that was conducted in conjunction with the Veteran's SSA claim for benefits, the Veteran's right ankle had full range of motion.           

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnoses and etiologies of a right ankle disability and cervical spine disability fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of pain, any actual diagnosis of a right ankle disability or a cervical spine disability requires medical expertise because a musculoskeletal disability can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current right ankle disability and cervical spine disability requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that he has current right ankle disability and cervical spine disability that are due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his claimed current right ankle disability and cervical spine disability is not persuasive nexus evidence, as such question requires medical expertise to determine due to the complexity of the medical question presented here.  Id.  In any event, the Board concludes that the medical evidence, which reveals no findings of right ankle disability and cervical spine disability, is of greater probative value than the lay contentions of the Veteran.    

In this case, while there is current medical evidence of record dating from December 1995 to November 2013, none of this evidence reflects findings of right ankle disability and cervical spine disability.  While the Veteran complained of right ankle pain in December 1995, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, in the absence of competent and credible evidence of current right ankle disability and cervical spine disability, consideration of service connection for right ankle disability and cervical spine disability is not warranted on any basis.      

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for a cervical spine disability is denied.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for entitlement to service connection for a bilateral wrist neurological disability and a lumbar spine disability; entitlement to increased ratings for a right knee disability, left knee disability, left ankle disability, left wrist disability, left shoulder disability, and right knee scars; and entitlement to a TDIU.  

Regarding the bilateral wrist neurological disability, the Veteran underwent a March 2009 VA examination to determine whether this disability was secondary to his service-connected left wrist disability.  The examiner opined that it was unlikely that the Veteran's service-connected left wrist disability had caused any neurological compromise.  He explained that if the Veteran's wrist pain and possible nerve involvement had been related to his left wrist sprain, he would have expected that the Veteran would have had problems at the time of his left wrist sprain that would have continued.  He indicated that there would not have been a delayed response such as this.  The examiner found that the Veteran's neurological wrist disability was secondary to his diabetes mellitus instead of his service-connected left wrist sprain.  Although the March 2009 VA examiner provided an opinion and rationale regarding whether the Veteran's bilateral wrist neurological disability was due to his service-connected left wrist disability, he provided no opinion regarding whether the Veteran's bilateral wrist neurological disability was aggravated by his left wrist disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the claims file should be returned to the March 2009 examiner, if available, in order to obtain an opinion regarding whether the Veteran's bilateral wrist neurological disability has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected left wrist disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

With respect to the lumbar spine disability, during a January 2006 examination that was conducted in conjunction with the Veteran's SSA claim for benefits, the Veteran's lumbar spine had some limited range of motion.  A September 2008 VA medical report shows that the Veteran complained of low back pain.  A November 2008 x-ray revealed very minimal narrowing of the L4-L5 and L5-S1 disc spaces and associated tiny ventral marginal osteophytes.  In his August 2009 VA Form 9, the Veteran contended that his primary physician had informed him that his lumbar spine disability was caused by his military.  Therefore, the Veteran should now be afforded an appropriate VA examination with a medical opinion concerning whether the Veteran's lumbar spine disability is due to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was last afforded a VA examination for his service-connected right knee disability, left knee disability, left ankle disability, left wrist disability, left shoulder disability, and right knee scars in September 2007, almost 8 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Not only is the last examination unduly remote, the Veteran has asserted that his disabilities have worsened since the last examination.  Specifically, he asserted in his August 2009 VA Form 9 that because of his service-connected disabilities, he has to shift his weight from side to side and walk with a cane.  He reported that although he was on 3 different types of pain medication, it did not help and he was in constant pain.    

As there may have been changes in the Veteran's conditions, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with his claims for service connection for a bilateral wrist neurological disability and a lumbar spine disability, as well as his claims for increased ratings for a right knee disability, left knee disability, left ankle disability, left wrist disability, left shoulder disability, and right knee scars.  The granting of service connection and assignment of disability ratings for his bilateral wrist neurological disability and lumbar spine disability and the assignment of higher ratings for the Veteran's service-connected disabilities would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).        




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral wrist neurological disability, lumbar spine disability, right knee disability, left knee disability, left ankle disability, left wrist disability, left shoulder disability, and right knee scars.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the examination report and claims file to the examiner who conducted the March 2009 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral wrist neurological disability is AGGRAVATED (permanent worsening of the underlying disability beyond natural progress) by the service-connected left wrist disability.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusion reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

3.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion regarding whether the Veteran has a current lumbar spine disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine disability is related to service.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his right knee and left knee disabilities.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected right knee and left knee disabilities.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's right knee and left knee disabilities result in lateral instability, and if so, whether such instability is slight, moderate, or severe.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his left ankle disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected left ankle disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his left wrist disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected left wrist disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

7.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his left shoulder disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected left shoulder disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

8.  Schedule the Veteran for a VA skin examination to determine the current level of severity of his right knee scars.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be reported in detail.  

The examiner should describe all symptomatology related to the Veteran's service-connected right knee scars.  The examiner should determine whether the scars are superficial or deep, unstable, painful on examination, or cause limited motion or function.  The examiner should also measure the area or areas of the scars.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

9.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


